DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendments dated 9/12/2019 and 12/20/2019 have been received and accepted.  Claims 1-20 and 56-59 from the preliminary amendment dated 9/12/2019 are being examined.

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 9/12/2019, 2/17/2021, and 11/4/2021 have been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 is further rejected as it is unclear what channels are being referred to for the crossing of the channels.  Claim 17 recites that the rotating stopcock has multiple channels and also recites the ports forming channels within the valve body.  It is unclear which of these channels are claiming to be crossed in claim 18.
Claim 19 is rejected due to its dependency on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brugger et al. (U.S. 2008/0214979).
Brugger discloses a flow reversing device (particularly the embodiment of the reverser shown in Figs. 5A-5B that is within the soft shell shown in Fig. 8A, see paras. 60 and 64), comprising: a flow reversing valve (222) of a type that switches by angular displacement of an actuator element (221) 
Regarding claim 8, Brugger further discloses wherein the flow-reversing valve provides full reversal with no more than 90 degrees of rotation (see the less than 90 degree rotation shown in Figs. 5A and 5B).
Regarding claim 9, Brugger discloses a flow reversing device (particularly the embodiment of the reverser shown in Figs. 5A-5B that is within the soft shell shown in Fig. 8A, see paras. 60 and 64), comprising: a flow reversing valve (222) of a type that switches by angular displacement of an actuator element (221) thereof that is accessible from a side thereof (upper or lower), there being no ports or tubes extending from said side (as they are on the sides as shown in Figs. 5A and 5B); the flow reversing valve providing full reversal with less than 180 degrees of rotation (see Figs. 5A and 5B); two pairs of tubes (203, 205, 207, 209), the members of each pair extending from respective opposite sides of the flow reversing valve (203 is opposite respective to 209 and 205 is opposite respective to 207); a support (soft shell 501, see paras. 60 and 64, para. 60 describing Figs. 5A and 5B as being the flow reversing device, and para. 64 describing 501 as being a soft shell where the flow reverser is located in) holding the flow reversing valve and tubes extending away therefrom such that each pair of tubes emerges from 
Regarding claim 16, Brugger further discloses wherein the flow reversing valve provides full reversal with no more than 90 degrees of rotation (see the less than 90 degree rotation shown in Figs. 5A and 5B).

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voith (U.S. 4,653,537).
Voith discloses a blood flow reversing device (the recitation of “blood flow reversing” is an intended use of an article or material worked upon and has not been given patentable weight, see MPEP2115 and 2111.02), comprising (in particular the embodiment shown in Figs. 8 and 9): a valve body (11) with four ports (the ports that receive 17, 18, 19, and 20), a rotating stopcock (plug 27) having multiple channels therein (between 36 and 27 and between 27 and 37 in Figs. 8 and 9, forming two channels), the four ports and the multiple channels being arranged to provide a flow reversing valve function when the stopcock is rotated by an angular displacement of less than 180 degrees (as shown in Figs. 8 and 9); an actuator element (not depicted in Figs. 8 and 9, but described in col. 7, ll. 26-28) on a side of the stopcock that is accessible from a side of the valve body (either the top or bottom side), there being no ports facing said side (as the four ports are shown to extend horizontally in Figs. 8 and 9); the four ports forming first ends of channels within the valve body (the ends located closest to the radial center of 27, notice in Fig. 8 how 17-9 have ends that are received within the housing 11) with second ends opening to an external face of the valve body (ends that extend from the first ends described above and extend away from the radial center and open to an external face of 11 and past the external face of 11); there being two pairs of said second ends (such as 19 and 20 or 17 and 18), each pair being 
Regarding claim 20, Voith further discloses wherein the valve body is 3D-printed (Voith is interpreted to meet this limitation as the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).

Allowable Subject Matter
Claims 56-59 are allowed.
Claims 2-7 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18, although rejected under 112 above, is being interpreted to require the crossing of the channels.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not teach or disclose the support enclosing crossing portions of the tubes (for claims 2-5, 10-13, and 56) or channels that are crossing within the valve body and having a rotating stopcock with multiple channels therein (for claim 18).
With respect to claim 14, the prior art does not teach or disclose indicia indicating forward and reverse flow directions on the support and the flow reversing valve having an asymmetric actuator handle that functions as a pointer to the indicia on the support indicating forward and reverse.

	Schlaeper et al. (U.S. 9,415,151) discloses a four-way valve that has a handle 117 and indicia 123 and 125.  However, the handle is not asymmetric and is part of a barrel type rotary valve with the handle on the side that pivots.  It is not part of rotary plug type valve.
	Cleaver et al. (U.S. 3,973,592) discloses a diverter with four ports.  However, there is not a support that holds tubes and the flow-reversing valve with the tubes crossing over.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baron (U.S. 4,506,703) discloses a four port reversing valve with a plug valve that has channels in it and is seen to be pertinent to the applicant’s disclosure.
Brugger et al. (U.S. 6,743,193) discloses in figures 12A-12C a four port reversing valve with tubes that are supported by a housing that is seen to be a support and is considered pertinent to the applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753